Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

2.	The amendment filed on August 25, 2022 has been received and made of record. In response to Non-Final Office Action mailed on June 09, 2022, applicant amended independent claim 1 and dependent claim 5. Dependent claims 2-4 are maintained. Applicant added claim 6 as a new independent claim after the Non-Final Office Action. Therefore, claims 1-6 are pending for consideration.

Response to Arguments

3. Applicant’s arguments in "Remarks", filed on August 25, 2022 with respect to independent claim 1 have been considered but are moot in view of new ground of rejection as necessitated by applicant’s amendment. 

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the methodclaims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over LIM et al.(US 2017/0192508 A1)(herein after LIM) in view of KANG et al.(US 2016/0098141 A1) (herein after KANG).

Regarding claim 1, LIM teaches a touch-panel-equipped display device(a display device in which a touch sensor is embedded, Para-3) comprising:
 
a touch panel(touch sensitive element 160, fig.1, Para-52, 62, 83) configured to display an image thereon(Para-79) and detect a touch made by a user thereon(fig.3, Para-30, 74, 75); and

 
a controller or a control circuitry(drive circuit, Para-74, also fig.3)  configured to control the display of the image and the detection of the touch on the touch panel(Para-30, 74),

the touch panel(Para-52, 62, 83)including:

a plurality of first touch detection electrodes(plurality of electrodes 561B and 562B, touch sensitive element 560B, fig.5B, Para-90) arranged so as to overlap a display area where the image is displayed in a plan view(Para-83: the display panel and the touch sensor are integrated with each other, the touch sensitive element 160 needs to be disposed above or under the display panel and the touch sensor); and 

a plurality of second touch detection electrodes(touch electrodes 130, fig.5B, Para-90) arranged so as to overlap the display area in a plan view(Para-83), the plurality of second touch detection electrodes(130) being less numerous than the plurality of first touch detection electrodes(561B, 562B, fig.5B)(each single touch electrode 130 covers the area of both 561B and 562B), wherein

the controller or the control circuitry(Para-74) performs the detection of the touch using the plurality of first touch detection electrodes (fig.3, Para-30, 74, 75) [when the image is being displayed on the touch panel] and using the plurality of second touch detection electrodes(fig.3, Para-30, 74, 75) [when no image is being displayed on the touch panel], wherein
in a plan view, the plurality of second touch electrodes are arranged in matrix(3x3 matrix/array, fig.5B).

Nevertheless, LIM is not found to teach expressly the touch-panel-equipped display, wherein the controller or the control circuitry performs the detection of the touch using the plurality of first touch detection electrodes when the image is being displayed on the touch panel and using the plurality of second touch detection electrodes when no image is being displayed on the touch panel.

However, KANG teaches an electronic device having touch sensor, wherein the controller or the control circuitry performs the detection of the touch(self-capacitance touch sensing method) using the plurality of first touch detection electrodes when the image is being displayed on the touch panel(normal mode or display mode) and using the plurality of second touch detection electrodes(Para 70-79; fig.9, Para 93-99)(examiner interprets the all block electrodes in each row shorted together to make bar type electrode as second touch detection electrode and in that case number of bar type electrode would be less than the total number of block/sensor electrodes in each row) when no image is being displayed on the touch panel(sleep mode operation).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified LIM with the teaching of KANG to include the feature in order to reduce power consumption of the display device during maintaining touch driving stability and provide reliable execution of a knock-on function by the display device.
Regarding claim 2, LIM as modified by KANG teaches the touch-panel-equipped display device according to claim 1, wherein each of the plurality of second touch detection electrodes (130, fig.5B, LIM) has a larger touch detection area than does each of the plurality of first touch detection electrodes(561B and 562B, fig.5B, LIM). 

Regarding claim 3, LIM as modified by KANG teaches the touch-panel-equipped display device according to claim 1, wherein each of the plurality of second touch detection electrodes (130) is shaped like a ring(rectangular ring as shown in fig.5B) surrounding at least two of the plurality of first touch(561B and 562B) detection electrodes in a plan view(fig.5B, LIM).
 
Regarding claim 4, LIM as modified by KANG teaches the  touch-panel-equipped display device according to claim 1, wherein the plurality of first touch detection electrodes(561B, 562B, fig.5B, LIM) is provided on a substrate(114, fig.1), and the plurality of second touch detection electrodes(130) is provided in a different layer on the substrate(bottom side of 114) than the plurality of first touch detection electrodes is provided(130), an insulation layer(any one of 115, 140, 151, 152, fig.1) being interposed between the plurality of first touch detection electrodes(561B, 562B) and the plurality of second touch detection electrodes(130, fig.5B, LIM).

Claim 6 is rejected for the same reason as mentioned in the rejection of claim 1, since both claims recite almost identical claim limitations with minor change in wording. Additional claim limitations, “in a plan view, the plurality of first touch detection electrodes are arranged in a matrix inside each of the second touch detection electrodes” are also taught by LIM in fig.5B. The first touch electrodes 561B and 562B are inside the touch electrode 130 and it makes 1x2 matrix(one row and two columns).

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over LIM et al.(US 2017/0192508 A1) in view of KANG et al.(US 2016/0098141 A1) and further in view of LEE et al.(US 2015/0145803 A1) (herein after LEE).

Regarding claim 5, LIM as modified by KANG is not found to teach expressly the touch-panel-equipped display device according to claim 1, wherein the control unit performs the detection of the touch using the plurality of second touch detection electrodes with a longer period than using the plurality of first touch detection electrodes.

However, LEE teaches a display panel having touch sensing ability, wherein the control unit(touch processor 202, touch controller 206, fig.2) performs the detection of the touch in idle mode [using the plurality of second touch detection electrodes] with a longer period than active mode [using the plurality of first touch detection electrodes](active mode 701, fig.7). 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified LIM further with the teaching of LEE to include the feature in order to provide a touch display device where transitioned between a touch sensing phase and a display phase at a primary transition frequency, thus provides more accurate touch sensing when touch activity is detected.

Conclusion
9.	Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Note
10.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicants fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692